     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 1 of 23 PageID #: 132



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

RACHEL HARRIS, GUARDIAN OF                                                             PLAINTIFF
STEVEN JESSIE HARRIS ON BEHALF
OF STEVEN JESSIE HARRIS

v.                                                   CIVIL ACTION NO.: 1:18cv167-DMB-RP

CLAY COUNTY, MISSISSIPPI et al                                                     DEFENDANTS


 ANSWER AND AFFIRMATIVE DEFENSES OF CLAY COUNTY, MISSISSIPPI AND
                      SHERIFF EDDIE SCOTT



       COME NOW Defendants Clay County, Mississippi and Sheriff Eddie Scott, in his

individual and official capacities, and respond to the First Amended Complaint as follows:

                                           First Defense

       The Complaint fails to state a claim upon which relief can be granted. A cursory review

by Plaintiff of his own medical records at the East Mississippi State Hospital would have

confirmed to Plaintiff had he failed to recall same that Plaintiff arrived at the East Mississippi

State Hospital on June 6, 2016 and remained resident there until discharged to his family on or

about August 15, 2017. The original Complaint in this cause was filed on September 4, 2018 or

two years and ninety-one days after Plaintiff was no longer resident at the Clay County

Correctional Facility. All allegations by Plaintiff against these Defendants are for events or

omissions when Plaintiff was resident at the Clay County Correctional Facility. Clear precedent

has unequivocally established that all state law claims are time barred and also barred by the

exemption from liability of these Defendants of Miss. Code Ann. § 11-46-9(1)(m). Plaintiff is

knowingly pursuing multiple claims he is aware are barred as a matter of law by multiple statutes
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 2 of 23 PageID #: 133



of limitations plus the exemption from liability noted. Plaintiff failed to comport with his duty of

investigation under Rule 11 of the F. R. Civ. P. including of reviewing his own medical records

prior to filing suit. All claims are barred by Plaintiffs’ failure to meet the heightened pleading

requirements of 42 U.S.C. § 1983. Plaintiff asserts conclusory allegations which are insufficient

as a matter of law to state a cause of action.

       These Defendants assert that “Document 1" in the court file of the Circuit Court of Clay

County, Mississippi in cause #8894 accurately reflects the Grand Jury indictment against the

purported ward Harris of Plaintiff. “Document 2" from the same Circuit Court of Clay County,

Mississippi cause #8894 court file reflects some of the history of the criminal proceedings

against Harris except one filing in document 2 in said court file was filed sealed and so the

contents are not yet published. The Municipal Court of West Point, Mississippi reflects

Plaintiff’s arrest and initial court events and for which a Circuit Judge appointed Harris a public

defender. Plaintiff’s pre suit tort notice was dated May 9, 2018 and given eleven months after the

one year statute of limitations of the Mississippi Tort Claims Act expired. The notice is void as a

matter of law.

                                          Second Defense

        Defendants invoke all defenses available to them individually, separately, and as set

forth in Federal Rule of Civil Procedures 12(b)(1) through 12(b)(7) for which a good faith and

legal and/or factual basis exists or may exist in their favor. These Defendants also assert good

faith and the absence of malice.

                                           Third Defense

       These Defendants each plead any and all applicable avoidance and affirmative defenses

including those contained in Federal Rule of Civil Procedure 8© including but not limited to

contributory negligence, intervening cause, estoppel, fraud, illegality, assumption of risk, statutes
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 3 of 23 PageID #: 134



of limitations, waiver, and these Defendants reserve all other defenses not specifically asserted in

the affirmative herein. At minimum, all claims not asserted against a person for purposes of 42

U.S.C. § 1983 are barred by a statute of limitations including that of the Mississippi Tort Claims

Act of one year at Miss. Code Ann. §11-46-11. Subsection (4) of said statute was declared void

and unconstitutional by University of Mississippi Medical Center v. Robinson, 876 So 2d 337

(Miss 2004) and as a result of same and the wording of the Mississippi Tort Claims Act then

there is no savings from the running of the statutes of limitations based on unsoundness of mind.

As this statute is the most closely analogous to the applicable statute of limitations for

Mississippi to the alleged deprivation of civil rights under 42 U S C § 1983 then the one year

statute of limitations should apply on this case also for all claims asserted under 42 U S C § 1983

or at least bar all such claims accruing three years or more prior to filing those or on or before

September 4, 2015. The medical based claims were not only omitted entirely from the pre suit

tort notice in violation of state law but also are alleged against Defendants who are not persons

for purposes of 42 U. S. C. § 1983 as well as are barred additionally by the statute of limitations

of Miss. Code Ann. § 15-1-36.

                                           Fourth Defense

        Plaintiff is not entitled to any relief and no recovery may be had for the reasons contained

in this answer because none of these defendants have violated any law. There can be no recovery

for damages including any asked for in the First Amended Complaint for the reasons that all

actions were in good faith and predicated upon reasonable and just grounds and same did not

constitute any violation of law and even if true as stated in the First Amended Complaint, do not

rise to the level of an actual or constitutional tort, or other violation of law.
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 4 of 23 PageID #: 135



                                           Fifth Defense

       All conditions of confinement met all Constitutional standards at all times. There is an

absence of deliberate indifference to any of Plaintiff’s needs.

                                           Sixth Defense

       The Defendants by way of affirmative defense aver that the proximate causes or

contributing proximate causes or independent intervening causes or efficient superseding causes

and/or contributory negligence as to or of the Plaintiff’s injuries and damages, if any, were due to

Plaintiff’s own conduct and/or condition and/or other causes other than any connection to any act

or omission of any of these Defendants. Accordingly, Plaintiff’s damages, if any, should be

barred or alternatively reduced and/or allocated in accordance with Plaintiff’s percentage of fault

and/or the fault of other persons or parties and/or absent parties and/or immune parties or actors.

                                         Seventh Defense

       Defendants assert all available immunities, including but not limited to, good faith

immunity, public officials immunity, qualified immunity, absolute immunity, discretionary

immunity, and qualified privilege. Sheriff Eddie Scott is entitled to qualified immunity.

                                          Eighth Defense

       All state law claims are barred by the Mississippi Tort Claims Act including but not

limited to the exemptions from liability of Miss. Code Ann § 11-46-9(1)(a) judicial or

administrative act or omission, and/or(b) absence of duty, and/or (d) discretionary function,

and/or (m) inmate claim exemption, and/or ®. The pre suit notice limits the claims that may be

brought under state law as only those claims noticed may be pursued in the First Amended

Complaint. Defendants assert that a jury trial is expressly prohibited by the Mississippi Tort

Claims Act for all state law claims. The tort cap is asserted as well as individual immunity for

Sheriff Scott by virtue of Miss. Code Ann. § 11-46-5(3), Miss. Code Ann. § 11-46-7(2), Miss.
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 5 of 23 PageID #: 136



Code Ann. § 11-46-7(7), and the exemptions of Miss. Code Ann. § 11-46-9(1).

                                           Ninth Defense

          The responding Defendants assert that they each are entitled to all defenses of statutes

of limitations, or the equitable doctrine of laches, and statutes of repose in that the claims

asserted may be time barred. No waivers are made as to any available defense and a full and

complete reservation is made as to any matter in defense of this cause.

                                           Tenth Defense

       Defendant Scott had no personal involvement in the causative events alleged and/or the

conditions complained of relative to any injury to Plaintiff. Plaintiff’s treatment, health care, and

conditions of confinement were Constitutional in all aspects. Defendant Scott is entitled to

qualified immunity from liability as well as suit. These asserted immunities for these Defendants

include all available under federal law, state law, and common law. Some or all claims are or

may be barred by Plaintiff’s waiver, estoppel, lapse, or the doctrine of avoidable consequences.

                                         Eleventh Defense

       All damages are due to the actions or omissions of Plaintiff or others absent in this

lawsuit and/or absent as named parties. All claims are barred by superseding or intervening

causation. Any damages are also barred by independent or intervening causes that superseded any

alleged wrong by Defendants and such other acts or omissions constitute the sole proximate

cause or causes of any and all damages, if any. All claims are subject to allocation under Miss.

Code Ann. § 85-5-7 as well as subject to comparative fault and subject to Miss. Code Ann. § 11-

7-15. Damages for losses are also restricted by Miss. Code Ann. § 11-1-69 which states that

“there shall be no recovery for loss of enjoyment of life.”
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 6 of 23 PageID #: 137



                                      Twelfth Defense

       Punitive damages are not available against either or both of these Defendants including

under Section 1983. Each Defendant invokes all affirmative defenses including those as to

punitive damages Defendants assert their rights to the safeguards of the Equal Protection due

process clauses of the U.S. Constitution as well as Article 3, Section 14 of the Mississippi

Constitution. Defendants assert their entitlement to bifurcation, no later than trial, of punitive

damages

                                 Thirteenth Defense

       Plaintiffs have failed or fail to adequately plead the elements of 42 U.S.C. § 1983 and the

other federal statutes asserted in the First Amended Complaint including the failure to allege an

involved county or Sheriff policy or custom. All claims that functionally assert that these

Defendants performed functions or acted or failed to perform functions or failed to act for actions

or functions controlled by State of Mississippi actors or the State of Mississippi as directed

actions or omissions also then give these Defendants immunity afforded by the Eleventh

Amendment of the United States Constitution.

                                 Fourteenth: Answer

       These Defendants respond to the particularized aspects of the First Amended Complaint

as follows:

       1.       The allegations of paragraph 1 are denied. Defendants note Plaintiff has

intentionally omitted suing on the Fourth Amendment.

       2.      The allegations of paragraph 2 are denied plus moot as Plaintiff is not in the

custody of these Defendants.

       3.      The allegations of paragraph 3 do not call for any response from these Defendants

and address matters within state government. To the extent these allegations seek damages from
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 7 of 23 PageID #: 138



these Defendants then same are denied.

       4.      The allegations of paragraph 4 do not call for any response from these Defendants

and address matters within state government. To the extent these allegations seek damages from

these Defendants then same are denied.

       5.      The allegations of paragraph 5 do not call for any response from these Defendants

and address matters within state government. To the extent these allegations seek damages from

these Defendants then same are denied.

       6.      The allegations of paragraph 6 to the extent they relate to these Defendants

are denied except it is admitted that if jurisdiction is established at the high level of pleading

specificity required to meet the elements of claims asserted under 42 U.S.C. § 1983 then this

Court would be the proper Court for both venue and jurisdiction. No federal claim has been

properly pled so the Court remains without jurisdiction. Defendants note Plaintiff has

intentionally omitted suing on the Fourth Amendment.

       7.      The allegations of paragraph 7 to the extent they relate to these Defendants are

denied. It is expressly denied that Rachel is the legal guardian of Steven Jessie Harris. Rachel

presented a petition for guardianship to the Chancery Court of Clay County, Mississippi and was

rejected. Apparently without dismissing said court matter, she filed another petition for

appointment as guardian to a different Judge in a different Chancery Court. Apparently Rachel

failed to file any document in the second Chancery Court informing the new Judge of her prior

rejection by another Chancellor or that the Chancery Court of Clay County, Mississippi first

acquired jurisdiction of the matter. The first Chancellor retained jurisdiction as a matter of law

thereby precluding the second Chancellor from ever acquiring jurisdiction. Any court order from

the second Chancellor then is a void court order of appointment. Rachel has no authority to

pursue this action. Plaintiff has no standing to sue.
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 8 of 23 PageID #: 139



       8.      The allegations of paragraph 8 to the extent they seek relief from these Defendants

are denied. It is admitted that Clay County is a body politic subdivision of the State of

Mississippi and has been available for service of process through the Chancery Clerk of Clay

County, Mississippi.

       9.      The allegations of paragraph 9 to the extent they relate to these Defendants are

denied. It is admitted that Laddie Huffman is a former Sheriff of Clay County, Mississippi who

last held office as Sheriff during the first week of January of 2012.

       10.     The allegation of paragraph 10 to the extent they relate to these Defendants are

denied. There is no federal cause of action stated and no jurisdiction. Sheriff Eddie Scott of Clay

County, Mississippi became Sheriff of Clay County, Mississippi for the first time when sworn

into office the first week of January 2012 and has been the Sheriff since that time.

       11.     The allegations of paragraph 11 to the extent they relate to these Defendants are

denied. It is admitted that Forrest Allgood was previously the District Attorney of the Sixteenth

Judicial Circuit Court District of the State of Mississippi, was never employed by Clay County,

Mississippi, and that the state legislature placed Clay County, Mississippi in the state subdivision

described as the Sixteenth Judicial Circuit Court District of the State of Mississippi. This state

subdivision has not been named a Defendant in this cause.

       12.     The allegations of paragraph 12 to the extent they relate to these Defendants are

denied. It is admitted that Thad Buck was previously appointed by the Judges of the Sixteenth

Judicial Circuit Court District of the State of Mississippi as a public defender, that a public

defender as a matter of law is not a person for purposes of 42 U S C § 1983, acted legally as the

lawyer for Steven Jesse Harris as reflected in the Circuit Court file Circuit Court of Clay County,

Mississippi in cause #8894, was never an employee or under the direction or control of or by

Clay County, Mississippi, and that the state legislature placed Clay County, Mississippi in the
     Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 9 of 23 PageID #: 140



state subdivision described as the Sixteenth Judicial Circuit Court District of the State of

Mississippi. This state subdivision has not been named a Defendant in this cause but is the entity

that appointed Thad Buck as public defender for Steven Jessie Harris. Inclusion of such public

defender as a defendant in this cause evidences the waiver by Steven Jessie Harris of any

attorney client privilege for such public defender.

       13.     The allegations of paragraph 13 to the extent they relate to these Defendants are

denied. It is admitted that Nancy Stuart was previously appointed by the Judges of the Sixteenth

Judicial Circuit Court District of the State of Mississippi as a public defender, that a public

defender as a matter of law is not a person for purposes of 42 U S C § 1983, acted legally as the

lawyer for Steven Jesse Harris as reflected in the Circuit Court file Circuit Court of Clay County,

Mississippi in cause #8894, was never an employee or under the direction or control of or by

Clay County, Mississippi, and that the state legislature placed Clay County, Mississippi in the

state subdivision described as the Sixteenth Judicial Circuit Court District of the State of

Mississippi. This state subdivision has not been named a Defendant in this cause but is the entity

that appointed Nancy Stuart as public defender for Steven Jessie Harris. Inclusion of such public

defender as a defendant in this cause evidences the waiver by Steven Jessie Harris of any

attorney client privilege for such public defender. At the same time Nancy Stuart was appointed

public defender for Steven Jessie Harris another public defender attorney named Richard

Burdine was also appointed as the public defender for Steven Jessie Harris. Nancy Stuart was

released by court order as the public defender for Steven Jessie Harris but Richard Burdine was

not released and so served as the second public defender along with successors to Nancy Stuart.

       14.     The allegations of paragraph 14 to the extent they relate to these Defendants are

denied. Nurse West was not and has not been an employee of these Defendants. Any claim

against her or other health care professionals would have to proceed under the malpractice
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 10 of 23 PageID #: 141



statutes of Mississippi for health care professionals and such claims are barred by the statute of

limitations. Such health care professionals are not persons for purposes of 42 U S C § 1983.

          15.     The allegations of paragraph 15 to the extent they relate to these Defendants are

denied.

          16.     The allegations of paragraph 16 to the extent they relate to these Defendants are

denied. It is admitted that Pearson Liddell, Jr. was previously appointed by the Judges of the

Sixteenth Judicial Circuit Court District of the State of Mississippi as a public defender, that a

public defender as a matter of law is not a person for purposes of 42 U S C § 1983, acted legally

as the lawyer for Steven Jesse Harris as reflected in the Circuit Court file Circuit Court of Clay

County, Mississippi in cause #8894, was never an employee or under the direction or control of

or by Clay County, Mississippi, and that the state legislature placed Clay County, Mississippi in

the state subdivision described as the Sixteenth Judicial Circuit Court District of the State of

Mississippi. This state subdivision has not been named a Defendant in this cause but is the entity

that appointed Pearson Liddell, Jr. as public defender for Steven Jessie Harris. Inclusion of such

public defender in this cause as a defendant evidences the waiver by Steven Jessie Harris of any

attorney client privilege for such public defender. At the same time Pearson Liddell, Jr. was

appointed public defender for Steven Jessie Harris another public defender attorney named

Richard Burdine continued as attorney of record for Steven Jessie Harris

          17.     The allegations of paragraph 17 to the extent they relate to these Defendants are

denied.

          18.     The allegations of paragraphs 18 to the extent they relate to these Defendants are

denied except it is admitted that Steven Jessie Harris was treated by health care professionals for

mental illness.

          19.     The allegations of paragraph 19 to the extent they relate to these Defendants are
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 11 of 23 PageID #: 142



denied except it is admitted that Steven Jessie Harris was treated by health care professionals for

mental illness.

          20.     The allegations of paragraph 20 to the extent they relate to these Defendants are

denied. Steven Jessie Harris was arrested pursuant to certain arrest warrants issued by the

Municipal Judge of West Point, Mississippi and the Grand Jury indictments list the multiple

violent heinous crimes Steven Jessie Harris was indicted on.

          21.     The allegations of paragraph 21 to the extent they relate to these Defendants are

denied. Plaintiff was arrested by another entity, taken into custody by the then Clay County

Sheriff based on a municipal court order, held in custody for some periods of time pursuant to

court orders when Harris was not in a hospital for health care or evaluation, and was moved

pursuant to a court order of June 6, 2016 into a hospital and not returned to Clay County,

Mississippi.

          22.     The allegations of paragraph 22 to the extent they relate to these Defendants are

denied. The court file reflects the proceedings.

          23.     The allegations of paragraph 23 to the extent they relate to these Defendants are

denied.

          24.      The allegations of paragraph 24 to the extent they relate to these Defendants are

denied.

          25.     The allegations of paragraph 25 to the extent they relate to these Defendants are

denied.

          26    The allegations of paragraph 26 to the extent they relate to these Defendants are

denied. The noted rule was enacted long after Harris left Clay County.

          27.   The allegations of paragraph 27 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 12 of 23 PageID #: 143



          28.   The allegations of paragraph 28 to the extent they relate to these Defendants are

denied.

          29.   The allegations of paragraph 29 to the extent they relate to these Defendants are

denied.

          30.   The allegations of paragraph 30 to the extent they relate to these Defendants are

denied. It is admitted that Harris wrote letters to entities such as television stations, newspapers,

and other recipients.

          31.   The allegations of paragraph 31 to the extent they relate to these Defendants are

denied.

          32.    The allegations of paragraph 32 to the extent they relate to these Defendants are

denied.

          33.    The allegations of paragraph 33 to the extent they relate to these Defendants are

denied.

          34.    The allegations of paragraph 34 to the extent they relate to these Defendants are

denied.

          35.    The allegations of paragraph 35 to the extent they relate to these Defendants are

denied.

          36.    The allegations of paragraph 36 to the extent they relate to these Defendants are

denied. Harris received constitutionally compliant health care while in the custody of these

Defendants.

          37.    The allegations of paragraph 37 to the extent they relate to these Defendants are

denied. The court files speak for themselves.

          38.    The allegations of paragraph 38 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 13 of 23 PageID #: 144



          39.   The allegations of paragraph 39 to the extent they relate to these Defendants are

denied.

          40.   The allegations of paragraph 40 to the extent they relate to these Defendants are

denied. Harris received constitutionally compliant health care while in the custody of these

Defendants.

          41.   The allegations of paragraph 41 to the extent they relate to these Defendants are

denied. Harris received constitutionally compliant health care while in the custody of these

Defendants.

          42.   The allegations of paragraph 42 to the extent they relate to these Defendants are

denied.

          43.   The allegations of paragraph 43 to the extent they relate to these Defendants are

denied.

          44.   The allegations of paragraph 44 to the extent they relate to these Defendants are

denied. Harris had immediate access to the Courts via the Municipal Courts of West Point,

Mississippi, the Circuit Court of Clay County, Mississippi via the Sixteenth Circuit Court

Judicial District, and his representation at all material times by public defenders.

          45.   The allegations of paragraph 45 to the extent they relate to these Defendants are

denied.

          46.   The allegations of paragraph 46 (a-f) to the extent they relate to these Defendants

are denied.

          47.   The allegations of paragraph 47 to the extent they relate to these Defendants are

denied.

          48.   The allegations of paragraph 48 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 14 of 23 PageID #: 145



          49.   The allegations of paragraph 49 to the extent they relate to these Defendants are

denied.

          50.   The allegations of paragraph 50 to the extent they relate to these Defendants are

denied. It is admitted no punitive damages may be allowed.

          51.   The allegations of paragraph 51 to the extent they relate to these Defendants are

denied. The life sentence was paid by the man whose murder Harris was indicted for.

          52.   The allegations of paragraph 52 to the extent they relate to these Defendants are

denied.

          53.   The allegations of paragraph53 to the extent they relate to these Defendants are

denied.

          54.   The allegations of paragraph 54 to the extent they relate to these Defendants are

denied.

          55.   The allegations of paragraph 55 to the extent they relate to these Defendants are

denied.

          56.   The allegations of paragraph 56 to the extent they relate to these Defendants are

denied.

          57.   The allegations of paragraph 57 to the extent they relate to these Defendants are

denied.

          58.   The allegations of paragraph 58 to the extent they relate to these Defendants are

denied.

          59.   The allegations of paragraph 59 to the extent they relate to these Defendants are

denied.

          60.   The allegations of paragraph 60 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 15 of 23 PageID #: 146



          61.   The allegations of paragraph 61 to the extent they relate to these Defendants are

denied.

          62.   The allegations of paragraph 62 to the extent they relate to these Defendants are

denied.

          63.   The allegations of paragraph 63 to the extent they relate to these Defendants are

denied. The court file reflects the accurate history.

          64.   The allegations of paragraph 64 to the extent they relate to these Defendants are

denied.

          65.   The allegations of paragraph 65 to the extent they relate to these Defendants are

denied.

          66.   The allegations of paragraph 66 to the extent they relate to these Defendants are

denied.

          67.   The allegations of paragraph 67 to the extent they relate to these Defendants are

denied.

          68.   The allegations of paragraph 68 to the extent they relate to these Defendants are

denied.

          69.   The allegations of paragraph 69 to the extent they relate to these Defendants are

denied.

          70.   The allegations of paragraph 70 to the extent they relate to these Defendants are

denied.

          71.   The allegations of paragraph 71 to the extent they relate to these Defendants are

denied.

          72.   The allegations of paragraph 72 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 16 of 23 PageID #: 147



          73.   The allegations of paragraph 73 to the extent they relate to these Defendants are

denied.

          74.   The allegations of paragraph 74 to the extent they relate to these Defendants are

denied.

          75.   The allegations of paragraph 75 to the extent they relate to these Defendants are

denied.

          76.   The allegations of paragraph 76 to the extent they relate to these Defendants are

denied.

          77.   The allegations of paragraph 77 to the extent they relate to these Defendants are

denied.

          78.   The allegations of paragraph 78 to the extent they relate to these Defendants are

denied. These claims are all barred as a matter of law.

          79.   The allegations of paragraph 79 to the extent they relate to these Defendants are

denied.

          80.   The allegations of paragraph 80 to the extent they relate to these Defendants are

denied.

          81.   The allegations of paragraph 81 to the extent they relate to these Defendants are

denied.

          82.   The allegations of paragraph 82 to the extent they relate to these Defendants are

denied.

          83.   The allegations of paragraph 83 to the extent they relate to these Defendants are

denied.

          84.   The allegations of paragraph 84 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 17 of 23 PageID #: 148



          85.   The allegations of paragraph 85 to the extent they relate to these Defendants are

denied.

          86.   The allegations of paragraph 86 to the extent they relate to these Defendants are

denied.

          87.   The allegations of paragraph 87 to the extent they relate to these Defendants are

denied.

          88.   The allegations of paragraph 88 to the extent they relate to these Defendants are

denied.

          89.   The allegations of paragraph 89 to the extent they relate to these Defendants are

denied.

          90.   The allegations of paragraph 90 to the extent they relate to these Defendants are

denied.

          91.   The allegations of paragraph 91 to the extent they relate to these Defendants are

denied.

          92.   The allegations of paragraph 92 to the extent they relate to these Defendants are

denied.

          93.   The allegations of paragraph 93 to the extent they relate to these Defendants are

denied.

          94.   The allegations of paragraph 94 to the extent they relate to these Defendants are

denied.

          95.   The allegations of paragraph 95 to the extent they relate to these Defendants are

denied.

          96.   The allegations of paragraph 96 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 18 of 23 PageID #: 149



          97.    The allegations of paragraph 97 to the extent they relate to these Defendants are

denied.

          98.    The allegations of paragraph 98 to the extent they relate to these Defendants are

denied.

          99.    The allegations of paragraph 99 to the extent they relate to these Defendants are

denied.

          100.   The allegations of paragraph 100 to the extent they relate to these Defendants are

denied.

          101.   The allegations of paragraph 101 to the extent they relate to these Defendants are

denied.

          102.   The allegations of paragraph 102 to the extent they relate to these Defendants are

denied.

          103.   The allegations of paragraph 103 to the extent they relate to these Defendants are

denied.

          104.   The allegations of paragraph 104 to the extent they relate to these Defendants are

denied.

          105.   The allegations of paragraph 105 to the extent they relate to these Defendants are

denied.

          106.   The allegations of paragraph 106 to the extent they relate to these Defendants are

denied.

          107.   The allegations of paragraph 107 to the extent they relate to these Defendants are

denied.

          108.   The allegations of paragraph 108 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 19 of 23 PageID #: 150



          109.   The allegations of paragraph 109 to the extent they relate to these Defendants are

denied.

          110.   The allegations of paragraph 110 to the extent they relate to these Defendants are

denied.

          111.   The allegations of paragraph 111 to the extent they relate to these Defendants are

denied.

          112.   The allegations of paragraph 112 to the extent they relate to these Defendants are

denied.

          113.   The allegations of paragraph 113 to the extent they relate to these Defendants are

denied.

          114.   The allegations of paragraph 114 to the extent they relate to these Defendants are

denied.

          115.   The allegations of paragraph 115 to the extent they relate to these Defendants are

denied.

          116.   The allegations of paragraph 116 to the extent they relate to these Defendants are

denied.

          117.   The allegations of paragraph 117 to the extent they relate to these Defendants are

denied.

          118.   The allegations of paragraph 118 to the extent they relate to these Defendants are

denied.

          119.   The allegations of paragraph 119 to the extent they relate to these Defendants are

denied.

          120.   The allegations of paragraph 120 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 20 of 23 PageID #: 151



          121.   The allegations of paragraph 121 to the extent they relate to these Defendants are

denied.

          122.   The allegations of paragraph 122 to the extent they relate to these Defendants are

denied.

          123.   The allegations of paragraph 123 to the extent they relate to these Defendants are

denied.

          124.   The allegations of paragraph 124 to the extent they relate to these Defendants are

denied.

          125.   The allegations of paragraph 125 to the extent they relate to these Defendants are

denied.

          126.   The allegations of paragraph 126 to the extent they relate to these Defendants are

denied.

          127.   The allegations of paragraph 127 to the extent they relate to these Defendants are

denied.

          128.   The allegations of paragraph 128 to the extent they relate to these Defendants are

denied.

          129.   The allegations of paragraph 129 to the extent they relate to these Defendants are

denied.

          130.   The allegations of paragraph 130 to the extent they relate to these Defendants are

denied.

          131.   The allegations of paragraph 131 to the extent they relate to these Defendants are

denied.

          132.   The allegations of paragraph 132 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 21 of 23 PageID #: 152



          133.   The allegations of paragraph 133 to the extent they relate to these Defendants are

denied.

          134.   The allegations of paragraph 134 to the extent they relate to these Defendants are

denied.

          135.   The allegations of paragraph 135 to the extent they relate to these Defendants are

denied.

          136.   The allegations of paragraph 136 to the extent they relate to these Defendants are

denied.

          137.   The allegations of paragraph 137 to the extent they relate to these Defendants are

denied.

          138.   The allegations of paragraph 138 to the extent they relate to these Defendants are

denied.

          139.   The allegations of paragraph 139 to the extent they relate to these Defendants are

denied.

          140.   The allegations of paragraph 140 to the extent they relate to these Defendants are

denied.

          141.   The allegations of paragraph 141 to the extent they relate to these Defendants are

denied.

          142.   The allegations of paragraph 142 to the extent they relate to these Defendants are

denied.

          143.   The allegations of paragraph 143 to the extent they relate to these Defendants are

denied.

          144.   The allegations of paragraph 144 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 22 of 23 PageID #: 153



          145.   The allegations of paragraph 145 to the extent they relate to these Defendants are

denied.

          146.   The allegations of paragraph 146 to the extent they relate to these Defendants are

denied.

          147.   The allegations of paragraph 147 to the extent they relate to these Defendants are

denied.

          148.   The allegations of paragraph 148 to the extent they relate to these Defendants are

denied.

          149.   The allegations of paragraph 149 to the extent they relate to these Defendants are

denied.

          150.   The allegations of paragraph 150 to the extent they relate to these Defendants are

denied.

          151.   The allegations of paragraph 151 to the extent they relate to these Defendants are

denied.

          152.   The allegations of paragraph 152 to the extent they relate to these Defendants are

denied.

          153.   The allegations of paragraph 153 to the extent they relate to these Defendants are

denied.

          154.   The allegations of paragraph 154 to the extent they relate to these Defendants are

denied.

          155.   The allegations of paragraph 155 to the extent they relate to these Defendants are

denied.

          156.   The allegations of paragraph 156 to the extent they relate to these Defendants are

denied.
    Case: 1:18-cv-00167-DMB-RP Doc #: 26 Filed: 12/19/18 23 of 23 PageID #: 154



       157.    The allegations of the “Prayer” and each subsection of same at A-D are denied.

All allegations not expressly admitted are denied including all claims for damages. Defendants

request that the First Amended Complaint be dismissed with prejudice and that the Court grant

such other relief as is necessary including attorneys fees to these Defendants as a prevailing party

and taking into account causes clearly barred as a matter of law.

                       Respectfully Submitted this the 19th day of December, 2018.

                                                      Clay County, Mississippi and Sheriff
                                                      Eddie Scott in his official and individual
                                                      capacities, Defendants

                                                      By:/s/Katherine S. Kerby
                                                      Katherine S. Kerby, MSB # 3584


OF COUNSEL:
Katherine S. Kerby MSB# 3584
Kerby Law Firm L.L.C.
P.O. Box 551
Columbus, Ms 39703
telephone:662-889-3733
fax:662-328-9553
www.kerbylaw.com
ksearcyk@bellsouth.net
                            CERTIFICATE OF SERVICE
       I, Katherine S. Kerby, attorney for Clay County, Mississippi and Sheriff Eddie Scott in
his official and individual capacities, Defendants, certify that I have this day filed a true and

correct copy of the foregoing with the Clerk of the Court using the ECF system which sent
notification of such filing to all counsel of record and that a true and correct copy of the

foregoing document has been served via U S Mail, postage prepaid, upon the following non ECF
participant : Nancy Stuart, 192 Lemon Tree Circle, Union Grove, Alabama 35175.

        This the 19th day of December, 2018.

                                                       / s/ Katherine S. Kerby

                                                        Katherine S. Kerby
